Debtor     Astria Health                                    Case number _________


  I.     Supplement to Question #4 - Location of principal assets if different from principal
         place of business.
        Sunnyside Community Hospital Association dba Sunnyside Community Hospital &
         Clinics dba Astria Sunnyside Hospital
             o 1016 Tacoma Ave., Sunnyside, WA, 98944, United States
        SHC Medical Center - Yakima dba Astria Regional Medical Center
             o 110 S. 9th Ave., Yakima, WA, 98902-3315, United States
        SHC Medical Center - Toppenish dba Astria Toppenish Hospital
             o 502 W. 4th Ave., Toppenish, WA, 98948, United States

 II.     Supplement to Question #10 - Are any bankruptcy cases pending or being filed by a
         business partner or an affiliate of the debtor?

Debtor: Glacier Canyon, LLC                                 Relationship: Affiliate
District: Eastern District of Washington                    When: Same filing date.
Case number, if known: Unknown

Debtor: Kitchen and Bath Furnishings, LLC                   Relationship: Subsidiary
District: Eastern District of Washington                    When: Same filing date.
Case number, if known: Unknown

Debtor: Oxbow Summit, LLC                                   Relationship: Affiliate
District: Eastern District of Washington                    When: Same filing date.
Case number, if known: Unknown

Debtor: SHC Holdco, LLC                                     Relationship: Affiliate
District: Eastern District of Washington                    When: Same filing date.
Case number, if known: Unknown

Debtor: SHC Medical Center – Toppenish                      Relationship: Affiliate
District: Eastern District of Washington                    When: Same filing date.
Case number, if known: Unknown

Debtor: SHC Medical Center – Yakima                         Relationship: Affiliate
District: Eastern District of Washington                    When: Same filing date.
Case number, if known: Unknown

Debtor: Sunnyside Community Hospital Association            Relationship: Affiliate
District: Eastern District of Washington                    When: Same filing date.
Case number, if known: Unknown

Debtor: Sunnyside Community Hospital Home                   Relationship: Affiliate
         Medical Supply, LLC
District: Eastern District of Washington                    When: Same filing date.
Case number, if known: Unknown


                                                 1


   19-01189-11       Doc 1-1    Filed 05/06/19       Entered 05/06/19 08:53:25        Pg 1 of 2
Debtor     Astria Health                                   Case number _________


Debtor: Sunnyside Home Health                              Relationship: Subsidiary
District: Eastern District of Washington                   When: Same filing date.
Case number, if known: Unknown

Debtor: Sunnyside Professional Services, LLC               Relationship: Affiliate
District: Eastern District of Washington                   When: Same filing date.
Case number, if known: Unknown

Debtor: Yakima Home Care Holdings, LLC                     Relationship: Affiliate
District: Eastern District of Washington                   When: Same filing date.
Case number, if known: Unknown

Debtor: Yakima HMA Home Health, LLC                        Relationship: Affiliate
District: Eastern District of Washington                   When: Same filing date.
Case number, if known: Unknown

III.     Supplement to Question #12 - Does the debtor own or have possession of any real
         property or personal property that needs immediate attention?
        Sunnyside Community Hospital Association dba Sunnyside Community Hospital &
         Clinics dba Astria Sunnyside Hospital
             o 1016 Tacoma Ave., Sunnyside, WA, 98944, United States
        SHC Medical Center - Yakima dba Astria Regional Medical Center
             o 110 S. 9th Ave., Yakima, WA, 98902-3315, United States
        SHC Medical Center - Toppenish dba Astria Toppenish Hospital
             o 502 W. 4th Ave., Toppenish, WA, 98948, United States




                                                2


   19-01189-11       Doc 1-1   Filed 05/06/19       Entered 05/06/19 08:53:25    Pg 2 of 2
